DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over RHEE et al (U.S. Pub. No. 2016/0379041 A1) and Bhagavatula et al (U.S. Pub. No. 2019/0012578 A1).


As per claims 1, 8 and 15 RHEE disclosed a method for generating a facial feature (paragraph.9), the method comprising: acquiring a to-be-recognized face image (paragraph.9) {Inputting image of a face} ; the first convolutional neural network being used to extract a feature area image (paragraphs.10, 55 and 65) {Applying first neural network model to the facial image to generate a first feature}, the feature area image set comprising a plurality of area images corresponding to respective organs (paragraphs.57) {Key points to be used as facial feature(s) on the facial image could be nose ,lips, eye, eyebrow or the combination thereof} {Note: Applicant’s discloser in paragraph 47 mentions facial feature as “five sense organs”};
inputting each of the plurality of feature area images in the feature area image set into a corresponding second convolutional neural network to generate an area facial feature of a corresponding feature area image (Figure.5, paragraphs.10, 23 and 99) {Applying second neural network to generate second feature information based on the detected one or more landmarks on the facial image area}, the second convolutional neural network being used to extract the area facial feature of the corresponding feature area image (paragraphs.23, 25 and 49) {Generating a feature associated with a shape of the user face} different second neural networks corresponding to different organs (paragraphs. 21 and 73) {First deep neural network model differs from the second deep neural network model. The second feature information determiner 150 may determine the second feature information by inputting the 3D shape information to a second neural network model learned in advance.  As an example, the second feature information determiner 150 may convert the shape parameters configuring the personalized 3D face model to be in a form of a vector and input the vector to a neural network model in an auto-encoder structure, thereby determining a feature vector for expressing the shape of the face}; and 
generating a facial feature set of the to-be-recognized face image based on the area facial feature of the each of the plurality of feature area images in the feature area image set (paragraphs. 23, 56 and 57). Although RHEE disclose spatial conversion of facial data (paragraph.68) and matching of the face image (paragraph.63), however RHEE did not explicitly disclose inputting the to be recognized face image into a spatial transformer network to determine a feature area of the to be recognized face image; and inputting the to be recognized face image into a first convolution neural network to generate a feature area image set of the to be recognized face image based on the determined feature area and matching the feature area on a feature layer on the feature area determined by the spatial transformer network. In the same field of endeavor Bhagavatula disclosed inputting the to be recognized face image into a spatial transformer network to determine a feature area of the to be recognized face image (Abstract and paragraph.26) {Spatial Transformer Network (STN) utilized for modeling facial image} ; and inputting the to be recognized face image into a first convolution neural network to generate a feature area image set of the to be recognized face image based on the determined feature area (paragraph19 and 49) {Facial data is inputted into the coevolution layer of the Convolution Neural Network (CNN) and transforms the input using a matric} and matching the feature area on a feature layer on the feature area determined by the spatial transformer network (paragraph.16) {TPS parameters can be used to warp a mean model of a face to match what the network estimates the true 3D 
shape to be}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated inputting the to be recognized face image into a spatial transformer network to determine a feature area of the to be recognized face image; and inputting the to be recognized face image into a first convolution neural network to generate a feature area image set of the to be recognized face image based on the determined feature area and matching the feature area on a feature layer on the feature area determined by the spatial transformer network as disclosed by Bhagavatula in the method discoed by RHEE in order to make method more robust, efficient and user friendly.     

As per claims 2 and 9 RHEE- Bhagavatula disclosed the method according to claim 1, wherein before the inputting the to-be-recognized face image into a first convolutional neural network, the method comprises:
annotating a key point on the to-be-recognized face image, wherein a face area where the key point is located is used to represent a facial feature (RHEE,  paragraphs.57) {Key points to be used as facial feature(s) on the facial image could be nose ,lips, eye, eyebrow or the combination thereof}.

As per claims 3 and 10 RHEE- Bhagavatula disclosed the method according to claim 2, wherein the inputting the to-be-recognized face image into a first convolutional neural network to generate a feature area image set of the to-be-recognized face image, comprises:
inputting the annotated to-be-recognized face image into the first convolutional neural network, and extracting the face area where the key point is located as a feature area to generate the feature area image set of the to-be-recognized face image (RHEE, paragraphs. 13 and 23) {Boundary/outline/shape of the face}.

As per claims 4 and 11 RHEE- Bhagavatula disclosed the method according to claim 1, wherein a spatial transformer network is further included in the first convolutional neural network for determining a feature area of the face image; and the inputting the to-be-recognized face image into a first convolutional neural network to generate a feature area image set of the to-be-recognized face image, comprises:
inputting the to-be-recognized face image into the spatial transformer network to determine a feature area of the to-be-recognized face image (RHEE, paragraphs. 13 and 23); and inputting the to-be-recognized face image into the spatial transformer network to determine a feature area of the to-be-recognized face image (RHEE, paragraphs. 13 and 23); 
and inputting the to-be-recognized face image into the first convolution neural network to generate the feature area image setoff the to-be-recognized face image based on the determined feature area (RHEE, paragraphs.73 and 76) {Applying convolution on the image to determine various features}.  

As per claims 5 and 12 RHEE- Bhagavatula disclosed the method according to claim 1, wherein the first convolutional neural network is obtained by training (RHEE, paragraph.6): acquiring a sample face image containing an annotated key point (RHEE, paragraphs.56,  57 and 88) {Neural network model pertaining to Learning target with respect to image identification information}; and using the sample face image as an input to train and obtain the first convolutional neural network (RHEE,  paragraphs. 6, 60 and 71) .


As per claims 6 and 13 RHEE- Bhagavatula disclosed the method according to claim 1, wherein the second convolutional neural network is obtained by training (RHEE,  paragraph.6) {Pattern classifier may be trained for example a method using a neural network}:
acquiring a sample feature area image (RHEE,  paragraphs.56 and 57);
classifying the sample feature area image based on a feature area displayed by the sample feature area image (RHEE,  paragraphs.6, 69 and 81) ; and using the sample feature area image belonging to a same feature area as an input to train and obtain the second convolutional neural network corresponding to the feature area (RHEE,  paragraphs. 6, 60 and 71).

As per claims 7 and 14 RHEE- Bhagavatula disclosed the method according to claim 1, the method further comprising:
recognizing the to-be-recognized face image based on the facial feature set (RHEE, paragraph.82).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647